Citation Nr: 0032697	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-15 325	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Competency of the veteran to handle the disbursement of 
funds.




ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to April 
1946.

This case has been returned to the Board of Veterans' Appeals 
(Board) following a remand dated in July 1999.  This appeal 
originates from a decision dated in June 1998 by the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2000, the Louisville, 
Kentucky RO confirmed and continued the finding that the 
veteran is not competent to handle the disbursement of funds.


FINDING OF FACT

As a result of dementia, the veteran lacks the mental 
capacity to manage his own affairs, including disbursement of 
funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA benefit purposes.  38 
C.F.R. § 3.353 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation. 38 C.F.R. § 3.353(a) (2000).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c) (2000).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  38 C.F.R. 
§ 3.353(c).  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

In this case, the medical evidence of record, including VA 
hospitalization reports dated in 1998, a VA examination 
report dated in February 1999, and a physician's 
certification of mental capacity dated in March 1999, is 
clear and convincing, leaving no doubt as to the veteran's 
incompetency.  During hospitalization in 1998, the question 
of the veteran's ability to participate in his discharge 
planning arose.  He underwent psychological evaluation and 
the examiner indicated that, in his opinion, the veteran was 
not competent for VA purposes at that time.  It was further 
noted that the veteran's status was reviewed by the 
Psychiatry Service on two separate occasions during the 
hospitalization, and it was felt that he was not competent to 
participate in his discharge planning.  

On VA psychiatric examination in February 1999, the diagnoses 
included dementia due to congestive heart failure, 
arrhythmia, liver disease, chronic renal insufficiency and 
alcohol.  The examiner concluded that, as a consequence of 
these disorders, the veteran was not competent to handle VA 
funds.  In March 1999, the veteran underwent examination for 
the purpose of determining his capacity to make health care 
decisions.  Upon completion of the examination, the examiner 
indicated that the veteran lacked sufficient mental capacity 
to appreciate the nature and implications of a health care 
decision, to make a choice regarding alternatives presented 
and to communicate such choices in an unambiguous manner.  It 
was further noted that the cause of the incapacity was due, 
in part, to alcohol dementia.

In August 2000, a field examination was conducted in an 
effort to determine whether there was evidence available to 
demonstrate that the veteran had the capacity to manage his 
financial affairs.  It was noted that the veteran was a 
resident of the Morris Memorial Nursing Home and had been 
since June 1999.  Upon completion of the witness interviews, 
the examiner provided the following opinion:

Based upon my previous contact with the 
veteran conducted during the initial 
field examination approximately two years 
ago, and my contact with the veteran 
since, it is my feeling that the veteran 
does not have the capacity to handle his 
funds appropriately.  Based upon comments 
made by family members during the initial 
field examination, the veteran plays 
poker a lot, gambles and buys a lot of 
beer for himself and his friends.  The 
veteran did make a comment during this 
visit that he probably had enough beer 
cans laying around his trailer that he 
could take them to a recycling plant and 
receive three thousand dollars.  The 
veteran has apparently had a long history 
of feeling that his funds are being 
abused and misused and not being used for 
his benefit, which in fact it appears 
that they are.  It is my opinion that if 
the veteran was out on his own he could 
not handle his funds appropriately in 
order to take care of himself.  He would 
probably be destitute and have nothing to 
show for how the money was spent.

After a thorough review of the record, the Board concludes 
that the pertinent evidence including the medical reports of 
record, convincingly demonstrates that the veteran is not 
competent to handle the disbursement of VA funds without 
limitation.  See 38 C.F.R. § 3.353(a).  The evidence of 
record as summarized above reflects opinions from multiple 
health professionals to the effect that the veteran is not 
competent for VA purposes.  In reaching this conclusion, 
consideration has been given to the veteran's assertion that 
he is competent to handle his affairs.  However, the 
determination of competency requires medical evidence and the 
record does not include medical evidence that tends to 
contradict the findings of incompetency.  In this regard, the 
Board notes that the United States Court of Appeals for 
Veterans Claims noted in Sanders v. Brown, 9 Vet. App. 525, 
529 (1996), in the context of a determination of competency, 
that where an issue involves medical knowledge, competent 
medical evidence is required.  The veteran, as a layperson, 
does not possess the requisite medical knowledge to offer 
medical opinions.  See generally Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the medical opinions of 
record are found to outweigh the appellant's evidentiary 
assertions regarding his competency.  38 C.F.R. § 3.353(c).  

In view of the above, the Board finds that the pertinent 
medical evidence of record demonstrates that the veteran is 
not competent to handle the disbursement of funds without 
limitation.  Given the clear statements of incompetency, the 
Board concludes that the evidence favors a finding of mental 
incompetency for VA benefits purposes.


ORDER

A finding of mental competency for VA benefit purposes is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

